TYSON, J.
This appeal is prosecuted from a judgment of conviction rendered by the county court. The proceedings appear to have been regular and in accordance with the provisions of the act of the General Assembly entitled an act “To confer additional jurisdiction' upon the county court of Hale county, and to regulate the proceedings therein,” approved February 12, 1879. — Acts, 1878-79 p. 291.
The trial was had before the judge without the intervention of a jury. No exceptions were reserved to the admission or exclusion of testimony. The only question presented is the sufficiency of the evidence to authorize the conviction.
If the evidence introduced by the State tending to show that the defendant had the pistol wrapped in a towel so as to conceal it, notwithstanding he had it in his hand, ivas believed by the judge, this authorized his conviction. The carrying of the pistol in his hand if concealed was in violation of the statute.—Code, § 4420; Ramsey v. The State, 91 Ala. 29. There was evidence offered by the defendant in conflict with the evidence introduced by the State. But we cannot reverse the findings of fact, on this account, unless it is plainly erroneous.—Gilliam v. The State, 71 Ala. 10. “In such case, the rule is not to reverse the finding of the primary court, unless a presiding judge would set aside a jury’s verdict of guilty, rendered on similar testimony.” Summers v. The State, 70 Ala. 16.
Affirmed.